WESTERFIELD, J.
The defendants leased a cottage at Bay St. Louis for the summer of 1926. For some reason they concluded to sub-lease the property, and, for the purpose of attracting a tenant, caused th_e following advertisement to appear in the Times-Picayune, a morning newspaper published in the City of New Orleaus:
“For Rent — Bay St. Louis beach small cottage, 3 bedrooms, furnished, June 15th for Hhe season $200.00, phone Walnut 5615-J.”
Mrs. Hauser, plaintiff’s wife, called Walnut 5615-J and was informed by Mrs. Burnett, the wife of one of the defendants, that the property fronted the beach and was the fourth house from the corner of St. Charles Street. Mrs. Hauser was familiar with the location and after asking a few questions about bedrooms and other conveniences agreed to rent the house and invited defendants to call at her husband’s office and get a check for $200.00, the rent asked for the house in the advertisement. The check was sent for and the property subleased. Shortly thereafter, Mrs. Hauser went to Bay St. Louis and discovered that the house she had rented was in the rear of two other houses and was reached by a driveway between the two houses. In her own words, the house was in a back yard. Mrs. Hauser, who acted for her husband throughout, thereupon announced that she would not have the place as she was not accustomed to living in anyone’s back yard, and demanded her money back. Failing to get the money this suit was instituted in which fraud and misrepresentation is charged with respect to the location of the rented house in Bay St. Louis.
*221Defendants acknowledge their representation, that the cottage was on the beach, and insist that it may be fairly said to be a “beach cottage” as advertised. They base this claim upon the fact that the side gallery affords an unobstructed view of the beach by reason of its fronting on the roadway between the two houses, which are in front of the house leased to plaintiff and nearer to the beach.
They also assert that they were induced to rent the place themselves under exactly similar representations by the owner, in fact, the advertisement which attracted plaintiff is, they say, a copy of one by means of which the owner rented the property to them.
Of course, we are not concerned with the circumstances under which defendants rented the cottage, but only with the sublease by defendants.
We are convinced that plaintiff’s wife wanted a cottage fronting the beach and no other and we are also convinced that she was misled by the advertisement, and by the assurances given her by defendants’ representatives. To say that a house which is located 150 feet from the beach, and in the rear of two other houses is a “beach cottage” because there is a small opening through which the beach can be seen, and a driveway by means of which it can be reached, is to be guilty of a gross exaggeration, and inconsistent with our idea of the frankness which should characterize a transaction consummated upon the faith of representations of one of the (parties alone. Or as it is tersely put “sight unseen.”
For the reasons assigned, the judgment appealed from is affirmed.